t c summary opinion united_states tax_court gary e and rebecca l hurley petitioners v commissioner of internal revenue respondent docket no 20949-03s filed date gary e hurley pro_se john w strate for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for the years and respectively and the accuracy-related_penalty under sec_6662 of dollar_figure for after concessions by respondent the issues remaining for decision are whether petitioners are entitled to exclude percent of petitioner husband’s salary from gross_income due to hi sec_30 percent disability whether petitioners are entitled to an additional mortgage interest_deduction of dollar_figure under sec_461 for and whether petitioners are liable for the sec_6662 penalty for one other adjustment petitioners’ miscellaneous itemized_deduction is a computational adjustment that is resolved by the court’s holding on the other issues some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was paso robles california 2respondent incorrectly amortized points petitioners paid in the refinancing of their home mortgage over a 30-year period and based part of the dollar_figure disallowed interest on that calculation at trial respondent conceded that petitioners had a 15-year mortgage and the points paid should be amortized over a 15-year period in addition respondent conceded that petitioners were entitled to an additional deduction of dollar_figure in interest for based on evidence petitioners presented before trial petitioner husband mr hurley was employed as a correctional officer for the california department of corrections cdc at the california training facility ctf in soledad california since sometime during mr hurley sustained a back injury while lifting a heavy coffee urn at work he was required to undergo surgery to replace several disks in his back and as a result the california workers’ compensation board determined he sustained a 30-percent permanent disability mr hurley received the full amount of a lump-sum workers’ compensation settlement payment prior to the taxable years at issue during and mr hurley had returned to work full time as a correctional officer at the ctf in spite of hi sec_30 percent disability mr hurley worked a full hours a week and was no longer receiving any workers’ compensation benefits the cdc paid mr hurley at the same rate during and as it did prior to his injury and he had the same work duties on their and federal_income_tax returns petitioners excluded percent of his salary from gross_income because of mr hurley’s continuing disability respondent disallowed this exclusion on date petitioners refinanced the mortgage on their primary residence and paid points of dollar_figure they deducted the entire dollar_figure on their federal_income_tax return petitioners used the money saved from their reduced monthly payments for various improvements on their home petitioners’ new mortgage payment was dollar_figure a month less than their prior mortgage payments petitioners’ home improvements consisted of replacing their roof kitchen and bathroom floors and a door respondent disallowed the dollar_figure deducted for points and allowed an amortization of that amount based on a 30-year mortgage at trial respondent conceded petitioners were entitled to a 15-year amortization with respect to the first issue petitioners contend that they excluded percent of mr hurley’s wages from gross_income on their and federal_income_tax returns because they were informed by their tax preparer and some of mr hurley’s colleagues that this was an accepted practice among partially disabled law enforcement officers petitioners cite sec_104 in support of this exclusion which provides in part gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or 3the term points refers to a fee generally equal to a percentage of the total loan which is paid to the lending institution to lower the interest rate they are classified for purposes of sec_163 as prepaid_interest sickness petitioners argue that since mr hurley was only percent capable for the work that he was once percent able to do it followed that percent of the wages he received was attributable to workers’ compensation and therefore was excludable from gross_income the court disagrees gross_income includes compensation_for services and wages sec_61 82_tc_403 sec_1_61-2 income_tax regs although sec_104 does allow a taxpayer to exclude workers’ compensation payments from gross_income mr hurley agreed that he was no longer receiving workers’ compensation nor were his wages reduced by percent when he returned to work although mr hurley i sec_30 percent disabled petitioners may not redefine the application of sec_104 to allow a portion of his wages to be excluded from gross_income exclusions from income must be based upon an explicit statute and may not be inferred 515_us_323 485_us_351 respondent therefore is sustained on this issue the next issue is deductions petitioners claimed on schedule a itemized_deductions of their federal_income_tax return petitioners deducted the dollar_figure in points they paid to refinance their mortgage in the notice_of_deficiency amortization of the points was allowed based on a 30-year mortgage but as noted earlier respondent conceded at trial that the points were amortizable over years rather than years the issue however is whether petitioners should have been allowed to deduct the entire dollar_figure in sec_163 allows a deduction in full for interest_paid or accrued within the taxable_year on indebtedness for federal_income_tax purposes interest generally is defined as compensation_for the use or forbearance of money 308_us_488 with regard to prepaid_interest however sec_461 provides in part sec_461 prepaid_interest in general if the taxable_income of the taxpayer is computed under the cash_receipts_and_disbursements_method of accounting interest_paid by the taxpayer which is properly allocable to any period-- a with respect to which the interest represents a charge for the use or forbearance of money and b which is after the close of the taxable_year in which paid shall be charged to capital_account and shall be treated as paid in the period to which so allocable therefore a cash_basis taxpayer must amortize prepaid_interest over the life of his loan just as if he were on the accrual_method of accounting there is an exception however that allows a taxpayer to deduct the full amount of points paid in respect of any indebtedness incurred in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer sec_461 sec_461 provides two instances where a taxpayer may deduct the entire amount of points paid to refinance a personal_residence when the taxpayer refinances in order to purchase a new home or refinances to make improvements to the home consequently points paid when the taxpayer refinances a personal_residence simply or only for the purpose of obtaining a lower payment are not deductible kelly v commissioner tcmemo_1991_605 respondent determined that because petitioners enjoyed a lower monthly payment after refinancing they must amortize the points over the life of their mortgage that fact alone however is not decisive petitioners contend that sec_461 applies because they refinanced to enable them financially to complete certain improvements to their principal_residence which they in fact completed petitioners presented evidence at trial of numerous improvements they made to their principal_residence between and totaling dollar_figure during that period petitioners saved dollar_figure per month as a result of their lower mortgage payment for an approximate savings of dollar_figure which enabled them to 4petitioners again refinanced the mortgage on their principal_residence sometime in however only the improvements made pursuant to the refinancing and prior to are before the court here finance their improvements respondent does not dispute or challenge the fact that improvements were both made and paid for by petitioners respondent contends that because the cost of their improvements exceeded the amount saved from the refinancing sec_461 does not apply the court disagrees sec_461 applies if the taxpayer pays points to refinance in connection with the improvement of his principal_residence the court has never specifically addressed under what facts or circumstances sec_461 allows a taxpayer to deduct points paid during refinancing however the court has addressed how narrowly the phrase in connection with as used in sec_461 and other internal_revenue_code sections should be construed based on the intent of congress the court applies a broad interpretation of the phrase in connection with 103_tc_345 superseded by legislation and supplemented by 107_tc_187 in fort howard corp subs the court defined the meaning of the phrase in connection with as pertaining to a redemption deduction under sec_162 the court id pincite cited congressional reports that stated the phrase ‘in connection with’ is intended to be construed broadly and would extend to any other expenditure that is necessary or incident to the repurchase s rept pincite 1986_3_cb_1 h conf rept pincite 1986_3_cb_1 in holding that the phrase in connection with should be interpreted broadly the court also noted when congress adopted in connection with for use in sec_461 it was aware of the supreme court’s interpretation of the same language in snow therefore it is reasonable to assume that they intended the same broad interpretation to be given to sec_461 thus based on the language of the statute and past judicial interpretations of that language we conclude that sec_461 should be broadly construed fort howard corp subs v commissioner supra pincite ndollar_figure quoting 905_f2d_1182 revg 91_tc_917 petitioners commenced their home improvements days after their refinancing mr hurley testified that they refinanced their home mortgage in order to free up money to be able to do home improvements that was the whole idea of it it is immaterial that the cost of the improvements exceeded petitioners’ savings from the refinancing the difference is not grossly disproportionate the court finds petitioners’ testimony and the evidence presented credible and is satisfied that they 5the supreme court in 416_us_500 held that congress intended the phrase in connection with as used in sec_174 to have a broad legislative objective and provide an economic incentive therefore it should be interpreted broadly negotiated the refinancing of their personal_residence in order to finance their home improvements respondent presented no authority that would require the improvements to be performed in the year of the refinancing nor does the evidence suggest to the court that petitioners’ claim came as an afterthought after the deduction was disallowed by respondent therefore the refinancing was in connection with home improvements sec_461 petitioners may deduct the entire dollar_figure paid in points on their federal_income_tax return petitioners are sustained on this issue respondent determined a sec_6662 penalty of dollar_figure for sec_6662 provides for a 20-percent penalty for any underpayment to which the section applies sec_6662 respondent determined under sec_6662 petitioners were negligent or disregarded rules or regulations or petitioners’ deficiency represented a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties and additions to tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes careless reckless or intentional disregard sec_6662 a taxpayer is not negligent if he can demonstrate that the underpayment_of_tax was due to reasonable_cause and that the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs reasonable_cause may be shown by a good_faith effort by the taxpayer to determine the correct_tax liability larson v commissioner tcmemo_2002_295 mr hurley testified that he discussed this exclusion with numerous law enforcement individuals who were excluding a portion of their income due to a permanent disability and they confirmed to him that this was a common practice among law enforcement officers in addition petitioners conferred over the phone with a representative of a tax_return preparation service h_r block who also advised that such a reduction was allowable and common practice the court finds mr hurley’s testimony credible petitioners made no effort to hide the reason they were excluding percent of mr hurley’s income in fact they attached a written explanation of the exclusion to their federal_income_tax return in addition once petitioners received the notice_of_deficiency they included percent of mr hurley’s income on their subsequent income_tax returns while awaiting a decision by this court petitioners’ actions amount to reasonableness under sec_6662 and their actions are not considered by the court to amount to careless reckless or intentional disregard sec_6662 also provides a penalty in the amount of percent for any substantial_understatement_of_income_tax a substantial_understatement is defined as the greater of percent of the tax required or dollar_figure sec_6662 petitioners’ understatement does amount to greater than dollar_figure however they qualify for a reduction of the understatement sec_6662 sec_6662 provides for a reduction of an understatement due to the position of the taxpayer and his disclosure of a disputed item generally under that provision the amount of the understatement shall be reduced by that portion of the understatement that is attributable in this case to an item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is reasonable_cause for the tax treatment of such item and good_faith on the part of the taxpayer sec_1_6662-3 income_tax regs as previously discussed petitioners consulted with and relied on the advice of a tax preparation service they attached to their income_tax return an explanation of why they excluded a portion of mr hurley’s wages the explanation even included the code section they albeit mistakenly relied on to take the exclusion mr hurley reasonably believed that sec_104 provided for an exclusion because of his permanent disability the court is satisfied that petitioners acted in good_faith and with reasonable_cause therefore the amount of the understatement for purposes of determining whether it amounts to a substantial_understatement_of_income_tax is reduced to zero sec_6662 petitioners are not liable for the sec_6662 penalty reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
